DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of election and restriction requirements in the reply filed on 9/28/21 is acknowledged.  The restriction requirement between Inventions I and III have been withdrawn. The Species requirement has also been withdrawn. The argument for serious burden of search is not persuasive because the methods are separately classified from the apparatus.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites “a fay surface” in line 1; however, claim 19 already claims “a fay surface”. It is suggested to amend claim 21 to depend from claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-13, 15-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by French et al. (US Patent No. 2,824,664).
Regarding claim 1, the French et al. (hereinafter French) reference discloses a seal arrangement (Figs. 1-4) for a part (4) having an exposed edge (e.g. exposed edges of 4) and a fay surface (e.g. fay surface of 4), comprising: 
an edge seal (e.g. left or right seal of Fig. 1) covering the exposed edge; 
a cover (12,12a) covering the edge seal; 
a recess (e.g. recess under 2 and/or between 4 and 12; recess between 12a and 4) adjacent the fay surface; and 
a seal bead (11, 11a) located within the recess and configured to form a seal between the fay surface and a structure (1)  to which the part is joined (Fig. 1).

Regarding claim 3, the French reference discloses the recess is located in the fay surface of the part (Figs. 1-4).
Regarding claim 4, the French reference discloses the recess is located in the cover (Figs. 1-4).
Regarding claim 5, the French reference discloses the seal bead has a cross-sectional area that is greater than a cross-sectional area of the recess, such that a portion of the seal bead extends outside of the recess and is forced between the cover and the structure when the part is joined to the structure (Fig. 4).
Regarding claim 6, the French reference discloses the recess is located between the part and the cover (Figs. 1-4).
Regarding claim 7, the French reference discloses the part includes a notch (e.g. notch under 2) in the fay surface adjacent the exposed edge, and the seal bead is located within the notch (Figs. 1-4).
Regarding claim 8, the French reference discloses the part includes a top surface (top surface of 4) opposite the fay surface, and the cover (12a) overlaps the top surface, the exposed edge, and the fay surface (Figs. 1-4).
Regarding claim 10, the French reference discloses a seal arrangement (Figs. 1-4) for a part (4) having an exposed edge (e.g. exposed edges of 4) and a fay surface (e.g. fay surface of 4), comprising: 
an edge seal (e.g. left or right seal of Fig. 1) covering the exposed edge; 
a cover (12,12a) covering the edge seal; and 

Regarding claim 11, the French reference discloses a recess (e.g. recess under 2 and/or between 4 and 12; recess between 12a and 4) in the part adjacent the fay surface, wherein the seal bead is located in the recess (Figs. 1-4).
Regarding claim 12, the French reference discloses the recess is in the fay surface (Figs. 1-4).
Regarding claim 13, the French reference discloses the recess is in the cover (Figs. 1-4).
Regarding claim 15, the French reference discloses an edge seal arrangement (Figs. 1-4) for sealing an exposed edge (edges of 4) of a composite laminate part (4), comprising: 
a polymer edge seal (e.g. left or right seal of Fig. 1) covering the exposed edge (Figs. 1-4); and 
 a cover (12,12a) protectively covering the edge seal (Figs. 1-4).
Regarding claim 16, the French reference discloses the part includes a top surface (top surface of 4) adjacent the exposed edge and a portion of the polymer edge seal covers a portion of the top surface, and the cover extends over and covers the portion of the polymer edge seal (Fig. 1).
Regarding claim 17, the French reference discloses the part includes a fay surface (fay surface of 4) configured to be joined to a structure (Figs. 1-4), the part further including a notch (notch below 2) therein adjacent the fay surface, a portion of 
Regarding claim 18, the French reference discloses the cover includes standoffs (13,13a) configured to engage the exposed edge and maintain a desired spacing between the cover and the exposed edge (Figs. 1-4).
Regarding claim 19, the French reference discloses the part has a fay surface (fay surface of 4) configured to be joined to a structure (1), and the seal arrangement further comprises: a recess (recess under 2)in the fay surface, and a seal bead (11) located within the recess in the fay surface, the seal bead being configured to form a seal between the fay surface and the structure (Figs. 1-4).
Regarding claim 20, the French reference discloses the part has a surface (bottom surface of 4) configured to be joined to a structure, and the seal arrangement further comprises: a recess in the cover (recess between 4 and 12), and a seal bead (11) located within the recess in the cover, the seal bead being configured to form a seal between the fay surface and the structure (Figs. 1-4).
Regarding claim 21, the French reference discloses the part has a fay surface (fay surface of 4) configured to be joined to a structure (1) and includes a recess (recess of 4 below 2) adjacent to the fay surface therein, and the edge seal arrangement further includes a seal bead (11) located within the recess and including a portion extending outside of the recess such that the portion extending outside of the recess is forced to flow between the fay surface and the structure when the part is joined to the structure (Figs. 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675